Filed Pursuant to Rule 424(b)(3) RegistrationNo. 333-141505 PROSPECTUS 1,520,000 Shares Dunn Mining Inc. Common Stock This prospectus relates to the resale of up to 1,520,000 shares of common stock ofDunn Mining Inc. by certain selling stockholders identified in this prospectus. All of the shares, when sold, will be sold by these selling stockholders. The selling stockholders may sell their common stock from time to time at prevailing market prices. We will not receive any proceeds from the sales by the selling stockholders. Our common stock is quoted on the Over-The-Counter Bulletin Board, commonly known as the OTC Bulletin Board, under the symbol “DUNM.” To date no sales of our common stock have occurred on the OTC Bulletin Board. The last sale price for our common stock to investors was $0.05. No underwriter or person has been engaged to facilitate the sale of shares of common stock in this offering. None of the proceeds from the sale of common stock by the selling stockholders will be placed in escrow, trust or any similar account. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering other than customary brokerage and sales commissions. Selling stockholders will pay no offering expenses other than those expressly identified in this prospectus. This offering is highly speculative and these securities involve a high degree of risk. You should purchase shares only if you can afford a complete loss. See “Risk Factors” beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is September 4, 2008. 1 Table of Contents PAGE Summary 3 Risk Factors 4 - If we do not obtain additional financing, our business will fail 4 - Because we have not commenced business operations, we face a high risk ofbusiness failure 4 - Because our continuation as a going concern is in doubt, we will be forced to cease business operations unless we can generate profitable operations in the future 5 - Because our director owns 71.17% of our outstanding common stock, he could make or control corporate decisions that may be disadvantageous to other minority shareholders 5 - Because our director has other business obligations, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail 5 - A purchaser is purchasing a penny stock which limits their ability to sell the stock 5 Forward-Looking Statements 5 Use of Proceeds 5 Determination of Offering Price 6 Dilution 6 Selling Shareholders 6 Plan of Distribution 9 Description of Securities 10 Interests of Named Experts and Council 12 Description of Business 12 Description of Property 12 Legal Proceedings 12 Market for Common Equity and Related Shareholder Issues 13 Financial Statements 14 Management’s Discussion and Analysis 33 Changes in and Disagreements with Accountants 34 Available Information 34 Reports to Security Holders 34 Directors, Executive Officers, Promoters and Control Persons 35 Executive Compensation 35 Security Ownership of Certain Beneficial Owners and Management 37 Certain Relationships and Related Transactions 37 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 37 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that contained in this prospectus. The selling stockholders are offering to sell shares of our common stock and seeking offers to buy shares of our common stock only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of the prospectus, regardless of the time the prospectus is delivered or the common stock is sold. 2 Summary Prospective investors are urged to read this prospectus in its entirety. We owned a 100% interest in the one mineral claim comprising the Smoke property.We purchased this claim from Terry Loney of Garsen, Ontario for a cash payment of $7,000. However, we were unable to keep the mineral claim in good standing due to lack of funding and our interest in it has lapsed. We are reviewing other potential acquisitions in the resource and non-resource sectors.While we are in the process of completing due diligence reviews of several opportunities, there is no guarantee that we will be able to reach any agreement to acquire such assets. Our plan of operation is to review other potential acquisitions in the resource and non-resource sectors. Currently, we are in the process of completing due diligence reviews of several business opportunities. We expect that these reviews could cost us a total of $20,000 in the next 12 months. We were incorporated on April 4, 2006 under the laws of the state of Nevada.Our principal offices are located at 9867 Okanagan Centre Road West, Lake Country, British Columbia, Canada.Our telephone number is 250-385-8444. The Offering: Securities Being Offered Up to 1,520,000 shares of common stock. Offering Price The selling shareholders will sell our shares at prevailing market prices through the facilities of the OTC Bulletin Board, or privately negotiated prices. Terms of the Offering The selling shareholders will determine when and how they will sell the common stock offered in this prospectus. Termination of the Offering The offering will conclude when all of the 1,520,000 shares of common stock have been sold, the shares no longer need to be registered to be sold due to the operation of Rule 144(k), or we decide at any time to terminate the registration of the shares at our sole discretion. In any event, the offering shall be terminated no later than two years from the effective date of our registration statement. Securities Issued and to be Issued 5,620,000 shares of our common stock are issued and outstanding as of the date of this prospectus. All of the common stock to be sold under this prospectus will be sold by existing shareholders. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. 3 Summary Financial Information Balance Sheet August 31, 2007 May 31, 2008 (audited) (unaudited) Cash $ 3,174 $ 3,428 Total Assets $ 3,174 $ 3,428 Liabilities $ 527 $ 22,536 Total Stockholders’ Equity $ 2,647 $ (19,108 ) Statement of Operations From Incorporation on April 4, 2006 to May 31, 2008 (unaudited) Revenue $ 0 Net Loss $ (44,108 ) Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. IF WE DO NOT OBTAIN ADDITIONAL FINANCING OUR BUSINESS WILL FAIL. Our current operating funds are less than necessary to complete any acquisition of a business interest and fund its future development.As of May 31, 2008, we had cash on hand of only $3,428.We currently do not have any operations and we have no income.We will require additional funds to review, acquire and develop business assets.We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. BECAUSE WE HAVE NOT COMMENCED BUSINESS OPERATIONS, WE FACE A HIGH
